Title: To George Washington from John Laurance, 16 May 1782
From: Laurance, John
To: Washington, George


                        
                            Sir
                            Newburgh May 16th 1782
                        
                        At this period of the War, it is not without much Pain, that I induce myself to resign to Your Excellency,
                            the Commission I hold in the Army.
                        For a considerable time past, I have combated many difficulties to continue in Service, being desireous of
                            contributing my mite to the attainment of the great Object of the Controversy, but my circumstances, at present, render me
                            unable to do it longer, and reduce me to the necessity of now relinquishing a Post, which were they otherwise, I should be
                            happy to continue in Possession. It is more then five years since I have held this Office the Duties of which I
                            trust I have discharged satisfactorily to Your Excellency, under whose immediate command I have been, and with some
                            advantage to the Public, and as my Decission is the result of Deliberation I cannot but hope that I shall stand Acquitted
                            with your Excellency and in the Opinion of Congress for a procedure although painful yet necessary.
                        As I am sensible or having received many Acts of personal Attention and Kindness from Your Excellency while
                            in a Service I cannot refrain, having now left it, from assuring you they have made too deep an Impression on my mind to
                            be soon Effaced, and that my best wishes will remain for a continuation of Your Excellencys Health and Welfare. I have the
                            Honor to be With much respect and truth, Your Excellency’s obedient and very humble servant
                        
                            John Laurance

                        
                    